Exhibit AMENDED AND RESTATED EMPLOYMENT AGREEMENT AMENDED AND RESTATED EMPLOYMENT AGREEMENT dated as of the 31st day of March, 2008, by and between BENIHANA INC., a Delaware corporation (the “Company”), and TAKA YOSHIMOTO (the “Executive”). R E C I T A L Executive and the Company entered into an Employment Agreement dated as of April 1, 2006 (the "Employment Agreement"). Certain revisions to the Employment Agreement have been necessitated by the enactment of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and the final Treasury Regulations promulgated thereunder. As a result, the Company and Executive have agreed to amendments to the Employment Agreement and to the restatement of the Employment Agreement, as so amended, as set forth in its entirety herein. NOW, THEREFORE, the Employment Agreement is hereby amended and restated in its entirety as follows: 1.Engagement and Term. The Company hereby continues to employ Executive and Executive hereby accepts such continued employment by the Company on the terms and conditions set forth herein, for a period commencing on April 1, 2006 (the “Effective Date”) and ending, unless sooner terminated in accordance with the provisions of Section 4 or 7 hereof, on March 31, 2009 (the “Employment Period”). 2.Scope of Duties. Executive shall be employed by the Company as its Executive Vice President - Operations. In such capacity, Executive shall have such authority, powers and duties customarily attendant upon such office. If elected or appointed, Executive shall also serve, without additional compensation, in one or more offices and, if and when elected, as a director of the Company or any subsidiary or affiliate of the Company, provided that his duties and responsibilities are not inconsistent with those pertaining to his position as stated above. Executive shall faithfully devote his full business time and efforts so as to advance the best interests of the Company. During the Employment Period, Executive shall not be engaged in any other business activity, whether or not such business activity is pursued for profit or other pecuniary advantage, unless same is only incidental and is in no way, directly or indirectly, competitive with, or opposed to the best interests of the Company. 3.Compensation. 3.1Basic Compensation. In respect of services to be performed by Executive during the Employment Period, the Company agrees to pay Executive an annual salary at the rate of Two Hundred Eleven Thousand Eighty-Eight Dollars ($211,088) for the portion of the Employment Period that is prior to March 31, 2008 and at the rate of Two Hundred Thirty-Two Thousand Eighty-Eight Dollars ($232,088) thereafter (“Basic Compensation”), payable in accordance with the Company’s customary payroll practices for executive employees. 3.2Cost of Living Adjustments. The Basic Compensation shall be increased by an amount established by reference to the Consumer Price Index for Urban Wage Earners and Clerical Workers, New York, New York- Northern New Jersey area published by the Bureau of Labor Statistics of the United States Department of Labor (the “Consumer Price Index”). The base period shall be the month ended December 31, 2007 (the “Base Period”). If the Consumer Price Index for the month of December in any year, commencing in 2008, is greater than the Consumer Price Index for the Base Period, Basic Compensation shall be increased, commencing on April 1 of the next following year, to the amount obtained by multiplying Basic Compensation by a fraction, the numerator of which is the Consumer Price Index for the month of December of the year in which such determination is being made and the denominator of which is the Consumer Price Index for the Base Period. 3.3Discretionary Increases and Bonuses. Executive shall also be entitled to such additional increments and bonuses as shall be determined from time to time by the Board of Directors of the Company. Any such bonus will be payable within 2½ months after the end of the fiscal year of the Company to which it relates but in no event later than the end of the calendar year in which such fiscal year ends. 3.4Other Benefits. (a)During the Employment Period, Executive shall be entitled to participate, at the Company’s expense, in the major medical health insurance plan, and all other health, insurance or other benefit plans applicable generally to executive officers of the Company. (b)During the Employment Period, Executive will be entitled to paid vacations and holidays consistent with the Company’s policy applicable to executives generally. All vacations shall be scheduled at the mutual convenience of the Company and Executive. 3.5No Designation of Year. In no event may Executive, directly or indirectly, designate the calendar year of any payment under this Agreement. 4.Termination of Employment. The provisions of Section 1 of this Agreement notwithstanding, the Company may terminate this Agreement and Executive’s employment hereunder in the manner and for the causes hereinafter set forth, in which event the Company shall be under no further obligation to Executive other than as specifically provided herein: 4.1If Executive is absent from work or otherwise substantially unable to assume his normal duties for a period of sixty (60) successive days or an aggregate of ninety (90) business days during any consecutive twelve-month period during the Employment Period because of physical or mental disability, accident, illness, or any other reason other than vacation or approved leave of absence, the Company may thereupon, or any time thereafter while such absence or disability still exists, terminate the employment of Executive hereunder upon ten (10) days’ written notice to Executive. 4.2In the event of the death of Executive during the Employment Period, this Agreement shall automatically terminate on the date thereof. 4.3If Executive materially breaches or violates any material term of his employment hereunder, or commits any criminal act or an act of dishonesty or moral turpitude, in the reasonable judgment of the Company’s Board of Directors, then the Company may, in addition to other rights and remedies available at law or equity, immediately terminate this Agreement upon written notice to Executive with the date of such notice being the termination date and such termination being deemed for “cause.” 4.4In the event Executive’s employment is terminated by reason of the provisions of Section 4.1 or 4.2, then in such event, the Company shall pay to Executive, if living, or to such other person or persons as Executive may from time to time designate in writing as the beneficiary of such payment, the Basic Compensation then in effect at the time of such termination, such payment to continue for three months after such termination,and the Company shall have no further obligation with respect to the payment of Basic Compensation hereunder.
